 
EXHIBIT 10.1

INDEMNIFICATION AGREEMENT


This Indemnification Agreement, dated and effective as of
___________________________, 2008, is made by and between (1) AK Steel Holding
Corporation (“Holding”) and AK Steel Company (the “Corporation,” and
collectively with Holding, the “Company”) and (2) [insert name] (the
“Indemnitee”).


I.           RECITALS
 
A.           It is in the best interests of stockholders and the promotion of
good corporate governance that corporations retain and attract the most capable
persons available to serve as their directors and officers.  Corporations’
efforts to retain and attract such persons have been undermined by a substantial
increase in corporate litigation that subjects directors and officers to great
personal financial risks resulting from their service as directors and
officers.  Such financial risks may bear no reasonable relationship to the
compensation of such directors and officers and the defense and/or settlement of
the litigation is often beyond the personal resources of directors and officers.
 
B.           The Company carries liability insurance to provide financial
protection to its directors and officers from the risks associated with such
litigation, but the liability insurance coverage available to the Company may be
inadequate in certain circumstances to cover all possible exposure for which a
director or officer should be protected.  The Company believes that the
interests of the Company and its stockholders would best be served by a
combination of such insurance and the indemnification by the Company of the
directors and officers of the Company.  It thus is now, and has always been, the
express policy of the Company to indemnify and advance expenses to its directors
and officers to provide them with the maximum protection permitted by law.
 
C.           The Company’s Certificate of Incorporation, as amended and/or
restated (the “Certificate”) provides for the Company to indemnify its directors
and officers to the fullest extent permitted by law.  The Certificate expressly
states that the indemnification provisions set forth in such Certificate are not
exclusive, and contemplate that contracts may be entered into between the
Company and its directors and officers with respect to indemnification;
 
D.           The Delaware General Company Laws (the “DGCL”), under which the
Company is organized, empowers the Company in Section 145 to indemnify its
officers, directors, employees and agents and persons who serve, at the request
of the Company, as the directors, officers, employees or agents of certain other
entities, and expressly provides that the indemnification provided by Section
145 is not exclusive;
 
E.           Section 102(b)(7) of the DGCL allows a corporation to include in
its certificate of incorporation a provision limiting or eliminating the
personal liability of a director for monetary damages in respect of claims by
stockholders and corporations for breach of certain fiduciary duties, and the
Company has so provided in its Certificate that each director shall be
exculpated from such liability to the maximum extent permitted by law;
 

Page of 1 of 10
 
 

--------------------------------------------------------------------------------

 

F.           The Board of Directors has determined that contractual
indemnification as set forth in this Agreement is not only reasonable and
prudent, but also promotes the best interests of the Company and its
stockholders;
 
G.           The Company desires and has requested Indemnitee to serve or
continue to serve as a director or officer of the Company free from undue
concern for unwarranted claims for damages arising out of or related to such
services to the Company; and
 
H.           Indemnitee is willing to serve, continue to serve, or to provide
additional service for or on behalf of the Company on the condition that he or
she is furnished the indemnity provided for in this Agreement.
 
II.           TERMS OF AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties agree as follows:
 
A.           Indemnification Obligation.
 
1.           To the fullest extent permitted by law, including the laws of the
State of Delaware, the Company shall indemnify Indemnitee if Indemnitee was or
is a party, or is threatened to be made a party, to any threatened, pending or
completed claim, action, suit or proceeding, whether civil, criminal,
administrative or investigative (hereinafter referred to collectively as
“Indemnified Proceeding”), by reason of the fact that Indemnitee is, was or has
agreed to serve in any of the capacities set forth below, or by reason of any
action alleged to have been taken or not taken in any such capacity.  Such
capacities (hereinafter referred to as “Indemnified Capacities”) are as follows:
 
a.           a director, officer, employee or agent of Holding and/or the
Corporation; or,
 
b.           a director, officer, employee or agent  of a wholly-owned
subsidiary of Holding and/or the Corporation; or,
 
c.           so long as the Indemnitee is serving at the request of Holding
and/or the Corporation, a director, officer, employee, agent or other similar
capacity (which, for purposes of this Agreement, shall include a trustee,
partner, manager or similar capacity) of any other corporation, partnership,
joint venture, trust, employee benefit plan, or other enterprise in which
Holding or the Corporation has an affiliation or interest;
 
2.           To the fullest extent permitted by law, the indemnification
provided by this Agreement shall be from and against all expenses, attorneys’
fees, costs, judgments, fines, penalties, amounts paid in settlement, and other
liabilities which have been actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with any Indemnified Proceeding, and any
appeal therefrom (hereinafter referred to collectively as “Indemnified
Expenses”).  For the purpose of avoidance of doubt, the foregoing
indemnification obligation is intended to include, but not be limited to, claims
 

Page of 2 of 10
 
 

--------------------------------------------------------------------------------

 

for monetary damages against Indemnitee in respect of an alleged breach of
fiduciary duty to the fullest extent permitted under Section 102(b)(7) of the
DGCL.
 
  3.           The Company further shall indemnify Indemnitee against any
Indemnified Expenses, regardless of the nature of the proceedings in which the
Indemnified Expenses were incurred, if such Indemnified Expenses would have been
covered under the directors and officers liability insurance policies secured by
the Company to provide coverage to Indemnitee in effect on the effective date of
this Agreement or any other such insurance polices which become effective on any
subsequent date.
 
4.            In the event of any payment by the Company under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee with respect to any insurance policy.  The
Indemnitee shall execute all papers required and take all action necessary to
secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights in accordance with the
terms of such insurance policy. The Company shall pay or reimburse all expenses
actually and reasonably incurred by Indemnitee in connection with such
subrogation.
 
B.           Limitation on Indemnification.  Notwithstanding any other provision
in this Agreement to the contrary, the Company’s obligation to indemnify
Indemnitee is limited as follow:
 
1.           Indemnification under this Agreement shall only be provided if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company, and, with respect to
any criminal action or proceeding, had no reasonable cause to believe
Indemnitee’s conduct was unlawful.
 
2.           Indemnification under this Agreement shall be made by the Company
only upon a determination that indemnification of the Indemnitee is proper in
the circumstances because the Indemnitee has met the qualifications required
under Section II.A, above, and the applicable standard of conduct set forth in
this Section II.B.
 
3.           The Company shall not be obligated pursuant to this Agreement to
indemnify Indemnitee:
 
a.           with respect to what would otherwise be an Indemnified Expense
under this Agreement if, and to the extent that, Indemnitee is entitled to and
receives payment with respect to such Indemnified Expense under any insurance
policy, contract, or other agreement;
 
b.           with respect to an action, suit or proceeding initiated by
Indemnitee, unless such action, suit or proceeding was authorized or consented
to by the Board of Directors of the Company; provided, however, this Section
II.B.3.b shall not apply to an action, suit or proceeding brought to establish
or enforce a right to indemnification under this Agreement;
 

Page 3 of 10
 
 

--------------------------------------------------------------------------------

 

c.           for amounts paid in settlement of any Indemnified Proceeding
without the Company’s prior written consent, which consent shall not be
unreasonably withheld;
 
d.           for any payment or accounting of profits arising from the purchase
or sale by Indemnitee of securities in violation of Section 16(b) of the
Securities Exchange Act of 1934, as amended, or any similar successor statute;
provided, however, that nothing in this subsection (d) is intended to or shall
be interpreted to excuse the Company from indemnifying Indemnitee for attorneys’
fees and other reasonable expenses incurred in defending Indemnitee against any
such claim under Section 16(b) if and to the extent the Company would otherwise
have an obligation to do so under this Agreement; or
 
e.           with respect to Indemnified Expenses incurred by the Indemnitee in
connection with an action, suit or proceeding instituted by the Indemnitee to
establish or enforce a right to indemnification under this Agreement if a court
of competent jurisdiction determines that such action, suit or proceeding was
not instituted in good faith or was frivolous.
 
4.          In the case of any action or suit by the Company seeking to procure
a judgment in its favor against Indemnitee by reason of the fact that Indemnitee
is or was serving in an Indemnified Capacity, no indemnification shall be made
with respect to any claim, issue or matter as to which Indemnitee shall have
been adjudged to be liable to the Company pursuant to a final judgment not
subject to further appeal unless, and only to the extent that, the Delaware
Court of Chancery or the court in which such action or suit was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnity with respect to such portion of the Indemnified Expenses
which the Delaware Court of Chancery or such other court shall deem proper.
 
C.           Successful Defense; Partial Indemnification.
 
    1.           For purposes of  this Agreement, if any Indemnified Proceeding
is dismissed or otherwise disposed of without (a) the disposition being adverse
to Indemnitee, (b) an adjudication that Indemnitee was liable to the Company,
(c) a plea of guilty by Indemnitee, (d) an adjudication that Indemnitee did not
act in good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, or (e) with respect to any
criminal action or proceeding, an adjudication that Indemnitee had reasonable
cause to believe Indemnitee’s conduct was unlawful, Indemnitee shall be
considered for the purposes of this Agreement to have been wholly successful
with respect to such Indemnified Proceeding. The termination of an Indemnified
Proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent shall not, of itself, create a presumption that the
person did not act in good faith and in a manner Indemnitee reasonably believed
to be in or not opposed to the best interests of the Company, or with respect to
any criminal action or
 

Page 4 of 10
 
 

--------------------------------------------------------------------------------

 

proceeding, an adjudication that Indemnitee had reasonable cause to believe
Indemnitee’s conduct was unlawful.
    
     2.    To the extent that an Indemnitee has been successful on the merits or
otherwise in defense of any Indemnified Proceeding, or in defense of a claim,
issue or matter in such Indemnified Proceeding, the Indemnitee shall be
indemnified against Indemnified Expenses actually and reasonably incurred by
Indemnitee in connection with such proceeding.  If Indemnitee is entitled under
any provision of this Agreement to indemnification for some or a portion of the
expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with any action, suit, proceeding or investigation, but
not, however, for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion of such expenses to which Indemnitee is
entitled.
 
D.           Advance Payment of Expenses; Defense of Claim.

    1.   Indemnified Expenses shall be paid by the Company in advance of the
final disposition of the Indemnified Proceeding in connection with which they
were incurred within thirty days after receipt by the Company of (i) a statement
or statements from Indemnitee requesting such advance or advances, with
appropriate and reasonable documentation showing that such Indemnified Expenses
have been incurred, and (ii) an undertaking by or on behalf of Indemnitee to
repay such amount or amounts if and to the extent that it shall ultimately be
determined that Indemnitee is not entitled to be indemnified by the Company as
authorized by this Agreement.  Such undertaking shall be accepted without
reference to the financial ability of Indemnitee to make such
repayment.  Advances shall be unsecured and interest-free.
 
2.    In the event the Company shall be obligated under this Agreement to
indemnify Indemnitee with respect to Indemnified Expenses, and timely satisfies
its obligation to do so, the Company shall be entitled to assume the defense of
the Indemnified Proceeding in connection with which the Indemnified Expenses
were incurred, with counsel reasonably acceptable to Indemnitee, upon the
delivery to Indemnitee of written notice of its election to do so; provided,
however, the Company shall not settle any Indemnified Proceeding in any manner
that would impose any non-indemnifiable fine or other obligation on Indemnitee
without Indemnitee’s prior written consent, which consent shall not be
unreasonably withheld.  After delivery of notice, approval of counsel by
Indemnitee, and the retention of such counsel by the Company, the Company
subsequently will not be liable to Indemnitee under this Agreement for any fees
or expenses incurred by Indemnitee with respect to other counsel in the same
Indemnified Proceeding; provided, however, that (1) Indemnitee shall have the
right to employ Indemnitee’s own counsel in such Indemnified Proceeding at
Indemnitee’s own expense, and (2) if a conflict of interest or position arises,
or is reasonably likely to arise, with respect to any significant issue between
the Company and Indemnitee in the conduct of any such defense, then Indemnitee
shall have the right to employ Indemnitee’s own counsel in such Indemnified
Proceeding at the Company’s expense.
 

Page 5 of 10
 
 

--------------------------------------------------------------------------------

 

   E.           Procedure for Indemnification; Enforcement of Indemnification
Obligation.
 
1.           To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request for indemnification promptly following
receipt by Indemnitee of notice of the commencement of any Indemnified
Proceeding against Indemnitee.  Indemnitee immediately shall co-operate with the
Company to provide, and to assist the Company to locate, such documentation and
information as is reasonably available and necessary to determine whether and to
what extent Indemnitee is entitled to indemnification.  The failure by Indemnity
to timely notify the Company of the commencement of an Indemnified Proceeding
will not relieve the Company from any obligation it otherwise would have to
Indemnitee under this Agreement, except to the extent the Company is prejudiced
in the defense of such Indemnified Proceeding as a result of such failure.
 
2.           The Company’s shall determine and respond promptly, and in any
event no later than sixty days following receipt of a request for
indemnification under this Agreement, whether it will grant Indemnitee’s
request.   Any such determination shall be made with respect to an Indemnitee
who is a Director or Officer at the time of such determination: (a) by a
majority vote of the directors who are not parties to the Indemnified Proceeding
in question (“Disinterested Directors”), even though less than a quorum, (b) by
a committee of Disinterested Directors designated by majority vote of
Disinterested Directors, even though less than a quorum, (c) if there are no
Disinterested Directors, or if the Disinterested Directors so direct, by
independent legal counsel in a written opinion, (d) by the stockholders, or (e)
by a court of competent jurisdiction.
 
3.           The Indemnitee shall be presumed to be entitled to indemnification
under this Agreement upon submission of a timely request for indemnification
pursuant to this Section II.E., and the Company shall have the burden of proof
in overcoming that presumption in reaching a determination contrary to that
presumption.  Such presumption shall be used as a basis for a determination of
entitlement to indemnification unless the Company overcomes such presumption by
clear and convincing evidence.
 
4.           The right to indemnification under this Agreement shall be
enforceable by Indemnitee in any court of competent jurisdiction if the Company
denies such request, in whole or in part, or fails to respond within such
sixty-day period.  Neither the failure of the Company to have made a
determination prior to the commencement of such action that indemnification of
Indemnitee is proper in the circumstances, nor the fact that there has been an
actual determination by the Company that indemnification of Indemnitee is not
proper, shall be a defense to the action or create a presumption that Indemnitee
is or is not entitled to indemnification.  The Indemnitee’s expenses (including
attorneys’ fees) incurred in connection with successfully establishing
Indemnitee’s right to indemnification, in whole or in part, in any such
proceeding or otherwise shall also be indemnified by the Company.
 


 

Page 6 of 10
 
 

--------------------------------------------------------------------------------

 

F.           Change in Control.
 
1.           If a Change in Control (as defined below in this Section F) occurs
and results in individuals who were directors prior to the circumstances giving
rise to the Change in Control ceasing, for any reason ceasing to constitute a
majority of the Board of Directors of the Company, the determination set forth
above in Section E whether to provide indemnification shall be made by
independent legal counsel and not by the then-Board of Directors.  Under such
circumstances, the independent legal counsel shall be selected jointly by
counsel for the Company and counsel for the Indemnitee (whether Indemnitee is a
director or an officer) whose request for indemnification is to be
determined.  If the parties’ counsel cannot agree upon the selection of
independent legal counsel within fourteen calendar days of the request by
Indemnitee for indemnification, the Indemnitee’s counsel may request that the
presiding judge for the United States District Court for the Southern District
of Ohio select such independent counsel and both the Company and Indemnitee
agree to be bound by such selection.  The Company agrees to pay the reasonable
fees of the independent legal counsel and fully indemnify such counsel against
any and all expenses (including attorney’s fees), claims, liabilities and
damages arising out of or relating to this Agreement or the independent legal
counsel’s engagement pursuant to this Agreement.
 
2.           A “Change in Control” shall be deemed to have occurred if:
 
(a)           any person (other than a trustee or other fiduciary holding
securities under an employee benefit plan in which employees of the Company
participate) becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing forty percent (40%) or more of the combined voting
power of the Company’s then outstanding voting securities; or
 
(b)           during any period of two (2) consecutive years individuals who at
the beginning of such period constitute the Board, including for this purpose
any new Director of the Company (other than a Director designated by a person
who has entered into an agreement with the Company to effect a transaction
described in clauses (i) or (iii) of this Subsection (g)) whose election by the
Board or nomination for election by the stockholders of the Company was approved
by a vote of at least two-thirds (2/3) of the Directors then still in office who
either were Directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board; or
 
(c)           the stockholders of the Company approve a merger or consolidation
of the Company with any other corporation (other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least fifty percent (50%) of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation) or the stockholders of the
 

Page 7 of 10
 
 

--------------------------------------------------------------------------------

 

Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets.
 
G.           Other Definitions. For purposes of this Agreement, the following
definitions shall apply:
 
1.           The term “action, suit or proceeding” shall be broadly and
reasonably construed and shall include, without limitation, the investigation,
preparation, prosecution, defense, settlement, arbitration and appeal of, and
the giving of testimony in, any threatened, pending or completed claim, action,
suit or proceeding, whether civil, criminal, administrative or investigative.
 
2.           The term “expenses” shall be broadly and reasonably construed and
shall include, without limitation, all direct and indirect costs of any type or
nature whatsoever (including, without limitation, all attorneys’ fees and
related disbursements or expenses, court costs, filing fees, appeal bonds, and
other out-of-pocket costs) in connection with either the investigation, defense
or appeal of a Indemnified Proceeding or a proceeding to establish or enforce a
right to indemnification under this Agreement, Section 145 of the General
Company Law of the State of Delaware, or otherwise.
 
3.           A person who acted in good faith and in a manner such person
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan shall be deemed to have acted in a manner “in or not
opposed to the best interests of the Company” as referred to in this Agreement.
 
H.           Other Terms and Conditions.
 
1.           Severability; Savings Clause.  The provisions of this Agreement are
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of any other provision.  If any provision
or provisions of this Agreement shall be invalidated on any ground by any court
of competent jurisdiction, then the Company shall nevertheless indemnify
Indemnitee as to Indemnified Expenses to the full extent permitted by any
applicable portion of this Agreement that shall not have been invalidated and to
the full extent permitted by applicable law.
 
2.           Form and Delivery of Communications.  Any notice, request or other
communication required or permitted to be given to the parties under this
Agreement shall be in writing and either delivered in person or sent by
certified or registered mail, return receipt requested, to the parties at the
following addresses (or at such other addresses for a party as such party
subsequently specifies by like notice):
 
If to the Company:
If to Indemnitee:
AK Steel Corporation
 
c/o General Counsel
 
9227 Centre Pointe Drive
 
West Chester, Ohio  45069
 


Page 8 of 10
 
 

--------------------------------------------------------------------------------

 

3.           Nonexclusivity.  The provisions for indemnification and advancement
of expenses set forth in this Agreement shall not be deemed exclusive of any
other rights which Indemnitee may have, including without limitation rights (a)
under any provision of law, the Company’s Certificate of Incorporation or
ByLaws, (b) in any court in which a proceeding is brought, (c) as a result of or
pursuant to a vote of the Company’s stockholders or disinterested directors, or
(d) in other agreements, and Indemnitee’s rights hereunder shall continue after
Indemnitee has ceased acting as an agent of the Company and shall inure to the
benefit of the heirs, executors and administrators of Indemnitee.  However, no
amendment or alteration of the Company’s Certificate of Incorporation or ByLaws
or any other agreement shall adversely affect the rights provided to Indemnitee
under this Agreement.
 
4.           Interpretation of Agreement.  It is understood that the parties
intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by law.
 
5.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to the matters covered hereby, and any other
prior or contemporaneous oral or written understandings or agreements with
respect to the matters covered hereby are expressly superceded by this
Agreement.
 
6.           Modification and Waiver.  No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision (whether or not
similar) nor shall such waiver constitute a continuing waiver.
 
7.           Successor and Assigns.  All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of, and shall be
enforceable by, the parties to this Agreement and their respective successors,
assigns, heirs, executors, administrators and legal representatives. The Company
shall require and cause any direct or indirect successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company, by written agreement in form and substance reasonably
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

 
8.           Governing Law; Jurisdiction.  This Agreement shall be governed
exclusively by and construed according to the laws of the State of Delaware, as
applied to contracts between Delaware residents and as if entered into and to be
performed entirely within Delaware.  If a court of competent jurisdiction shall
make a final determination that the provisions of the law of any state other
than Delaware govern indemnification by the Company of its officers and
directors, then the indemnification provided under this Agreement shall in all
instances be enforceable to the fullest extent permitted under such law,
notwithstanding any provision of this Agreement to the contrary.  The parties to
this Agreement consent to the jurisdiction of any federal or state court of
competent jurisdiction in the states of Delaware and Ohio solely for the
 

  Page 9 of 10
 

--------------------------------------------------------------------------------

 
purpose of any action brought to resolve a dispute arising under, or to enforce,
this Agreement.
 
9.           No Employment Rights. Nothing in this Agreement is intended to
create in Indemnitee any right to employment or continued employment with
Company.
 
10.           Indemnification Obligation Survives Termination.  It is expressly
understood and agreed by the parties that the obligation of the Company to
indemnify Indemnitee survives the termination of Indemnitee’s service to the
Company as a director or officer with respect to acts or omissions of Indemnitee
while a director or officer of the Company and with respect to claims, issues or
matters arising from or in any way related to Indemnitee’s service as a director
or officer of the Company prior to such termination.
 


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.



 
 
AK STEEL HOLDING CORPORATION
 
By  
   
Name:
   
Title:
 





 
AK STEEL CORPORATION
 
 
By  
   
Name:
   
Title:
 






 
INDEMNITEE:
 
 
By  
   
Name:
 

 
 
Page 10 of 10





 